Name: Council Directive 79/40/EEC of 18 December 1978 amending for the 14th time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: nan
 Date Published: 1979-01-19

 Avis juridique important|31979L0040Council Directive 79/40/EEC of 18 December 1978 amending for the 14th time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 013 , 19/01/1979 P. 0050 - 0050 Greek special edition: Chapter 03 Volume 23 P. 0254 Spanish special edition: Chapter 13 Volume 9 P. 0155 Portuguese special edition Chapter 13 Volume 9 P. 0155 ****( 1 ) OJ NO C 247 , 18 . 10 . 1978 , P . 8 . ( 2 ) OJ NO C 6 , 8 . 1 . 1979 , P . 63 . ( 3 ) OPINION DELIVERED ON 29 AND 30 NOVEMBER 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 4 ) OJ NO 12 , 27 . 1 . 1964 , P . 161/64 . ( 5 ) OJ NO L 44 , 15 . 2 . 978 , P . 23 . ( 6 ) OJ NO L 223 , 16 . 8 . 1976 , P . 3 . COUNCIL DIRECTIVE OF 18 DECEMBER 1978 AMENDING FOR THE 14TH TIME DIRECTIVE 64/54/EEC ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE PRESERVATIVES AUTHORIZED FOR USE IN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION ( 79/40/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS COUNCIL DIRECTIVE 64/54/EEC OF 5 NOVEMBER 1963 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING THE PRESERVATIVES AUTHORIZED FOR USE IN FOODSTUFFS INTENDED FOR HUMAN CONSUMPTION ( 4 ), AS LAST AMENDED BY DIRECTIVE 78/145/EEC ( 5 ), AND IN PARTICULAR BY DIRECTIVE 76/629/EEC ( 6 ), PROVIDES TEMPORARILY FOR THE USE UNTIL 1 JANUARY 1979 OF THIABENDAZOLE AT A MAXIMUM RESIDUAL LEVEL OF 6 MG/KG IN THE CASE OF CITRUS FRUIT AND 3 MG/KG IN THE CASE OF BANANAS ; WHEREAS , THE USE OF THIABENDAZOLE ON THE SURFACE OF SUCH FRUIT IN QUANTITIES LEADING TO SUCH MAXIMUM RESIDUAL LEVELS IN THE WHOLE FRUIT IS ACCEPTABLE ON A TOXICOLOGICAL BASIS ; WHEREAS EXPERIENCE IN THE USE OF THIABENDAZOLE HAS SHOWN THAT THE MAINTENANCE OF THESE LEVELS IS TECHNOLOGICALLY JUSTIFIED ; WHEREAS IT MAY , HOWEVER , BE NECESSARY SUBSEQUENTLY TO INCLUDE THIABENDAZOLE IN MORE GENERAL COMMUNITY RULES GOVERNING THE SURFACE TREATMENT OF FRUIT ; WHEREAS IT IS THEREFORE NECESSARY FOR THE TIME BEING , IN ORDER NOT TO PREJUDGE THE NATURE OR THE SCOPE OF SUCH FUTURE RULES , TO EXTEND ONCE AGAIN THE DEADLINE FOR THE PERMITTED USE OF THIABENDAZOLE , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN NO E 233 SUBPARAGRAPH ( C ) OF SECTION I OF THE ANNEX TO DIRECTIVE 64/54/EEC ' 1 JANUARY 1979 ' SHALL BE REPLACED BY ' 1 JULY 1982 ' . ARTICLE 2 MEMBER STATES SHALL BRING INTO FORCE THE LAWS , REGULATIONS OR ADMINISTRATIVE PROVISIONS NECESSARY TO COMPLY WITH THIS DIRECTIVE WITH EFFECT FROM 1 JANUARY 1979 AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 DECEMBER 1978 . FOR THE COUNCIL THE PRESIDENT J . ERTL